DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 currently recites: “wherein the cooling plate is made of copper, aluminum, and alloys thereof.” However, the specification supports “wherein the cooling plate is made of copper, aluminum, or alloys” as described in paragraphs 0001 and 0006.
Claim Interpretation
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 recite: “becomes smaller to realize a counter-conical configuration”
Claim 16 recite: “becomes greater to realize a conical configuration”
The term “to realize” should read “to have”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: “placing a workpiece in the form of a flat material blank with uniform material thickness centered in a tool” – the term “in the form of” makes the limitation unclear as to what is to be centered. The limitation is understood and will be examined as the following: “centering a workpiece in a tool, wherein the workpiece comprises a flat material blank with uniform material thickness.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13, 17 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lai (US Patent 6,189,363).
With regards to claim 10, Lai discloses a method for producing a cooling plate, said method comprising:
centering a workpiece (91) in a tool (10), wherein the workpiece comprises a flat material blank with uniform material thickness, as seen in at least Figure 5;
forming a substantially radially extending flat peripheral edge (99) of the workpiece (91) by an outer punch (31) of the tool (10), as the workpiece is held down by an inner punch (21) of the tool and the outer punch (31) is pressed against the peripheral edge to thereby reduce the material thickness of the peripheral edge, as seen in at least Figure 6; and
forming pins (94) on a coolant-swept effective surface of a base (92) of the workpiece by the inner punch (21) through pressing in cooperation with pin forming openings (12) of the tool as the outer punch (31) is held down, such that the pins (94) protrude approximately perpendicular beyond the base and are surrounded by the peripheral edges, as seen in at least Figures 6 and 7.
With regards to claim 13, Lai discloses further comprising calibrating (trimming) the pins (94) starting from their free ends [Column 3, lines 33-36].
With regards to claim 17 and 18, Lai discloses wherein the flat material blank (block 91) has a tetragonal/rectangular configuration, as seen in at least Figure 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai.
Lai discloses a blank (91) that is an aluminum block [Column 2, lines 60-65]. Lai discloses the invention substantially as claimed except for wherein the blank is made of copper, aluminum and alloys thereof and wherein the blank is rolled or pressed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the blank since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. Additionally, it is considered to be well-known that a blank can be from a rolled material or a pressed material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a rolled or pressed material for the blank since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for slitting, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Allowable Subject Matter
Claims 12 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725